J-A29045-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TINA D. BALWICK                            :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HARRY R. BALWICK, SR.                      :
                                               :
                       Appellant               :     No. 475 WDA 2021

                 Appeal from the Order Entered March 15, 2021
       In the Court of Common Pleas of Erie County Domestic Relations at
                             No(s): NS202000836


BEFORE: BENDER, P.J.E., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                      FILED: NOVEMBER 29, 2021

        Harry R. Balwick, Sr. (Father) appeals from a Court of Common Pleas of

Erie County (trial court) order directing him to make monthly support

payments for Randal Balwick (Randal), his adult son. We affirm.

        We glean the following facts from the certified record. Tina D. Balwick

(Mother) and Father were married in 1981 and Randal was born in 1988. The

parties separated in December 2019. The next year, Mother filed a complaint

for support seeking, inter alia, child support for Randal, who lives with her.

While Randal was 32 at the time she filed the petition, Mother said that Randal

has severe dyslexia that prevents him from obtaining a full-time job,

supporting himself or living independently.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29045-21


       At the domestic relations conference, Father opposed the child support,

arguing that Randal was capable of obtaining full-time employment to support

himself. The matter was then referred to the trial court for a trial.

       At trial, Mother submitted a “Disabled Dependent Certification Form”

that had been completed by Randal’s physician in 2014. The form stated that

Randal had a “learning disability” coded as dyslexia since birth and that he

was “70%” disabled. It stated that he was “unable to read, drive, care for

self.” Under “prognosis for employment” the doctor wrote “limited to menial,

100% supervised work.” Mother also submitted a letter stating that Randal’s

application for Supplemental Security Income (SSI) had been denied because

of the money in his savings account.1 Randal's application for Social Security

Disability payments was still pending. Finally, counsel for mother averred that

Randal had earned $4,345.04 in his job as a dishwasher in the previous year.

       Mother was the sole witness at the hearing. She testified that Randal

was 33 years old and employed as a dishwasher in the Millcreek High School

cafeteria. He began working there when he was 21 years old and obtained

the job through his life skills class at the school. He works 3 hours per day

on Tuesdays through Fridays.            He had attempted to advance into other




____________________________________________


1Mother also attempted to submit a letter from Randal’s employer. The trial
court sustained Father’s objection and excluded the letter as hearsay.


                                           -2-
J-A29045-21


positions at the cafeteria but was not placed in those positions because of his

limited reading skills and comprehension.

      Mother testified that she did not believe Randal would be able to care

for himself without her. He cannot drive or take the driver’s license exam.

He worked with a tutor to reach a first-grade reading level as an adult but

those sessions stopped when the family could no longer afford them. Mother

testified that she attempts to give Randal some freedom with his bank

accounts but that he needs assistance reading the ATM and balancing the

account. He does not pay bills but helps with cooking and cleaning at home.

He is not able to take the bus. Mother ensures that his day-to-day needs are

met and testified that Father only asked Randal if he would like to move in

with him after he learned that Mother would be seeking child support. Mother

said that Randal is able to wake up in the morning, dress himself and walk to

work without prompting.

      On cross-examination, Mother explained that Exhibit A listed dyslexia as

Randal’s formal diagnosis, but that he also struggles with comprehension in

conversation and did not speak at all until he was 5 years old. She did not

have any additional documents or medical diagnoses to explain Randal’s

disabilities. When asked if she had ever sought work for Randal outside of the

cafeteria, she said that she had not because Randal would be unable to

perform other jobs.   She testified that he would not be able to work in a

maintenance position that would require him to read anything. She had not


                                     -3-
J-A29045-21


attempted to find a position for him where he could be accommodated with

verbal instructions and did not believe that such a position existed. She could

not find another tutor who worked with adults to work with him after losing

his former tutor. She did not believe Randal would ever become fully literate,

even with the help of a tutor.

       The trial court took the matter under advisement before issuing an order

directing Father to pay child support in the amount of $961.97 per month.2

Father timely appealed and he and the trial court have complied with Pa.

R.A.P. 1925.

       Father raises one issue on appeal:         whether there was sufficient

evidence to support the trial court’s conclusion that Randal is incapable of self-

support.3 He argues that Mother failed to establish that Randal is incapable

____________________________________________


2The trial court also ordered Father to pay $473.82 per month in alimony
pendente lite and $215 per month toward arrears.

3

       Our review of the trial court’s order is limited to determining
       whether the trial court abused its discretion and whether there is
       insufficient evidence to support the order. When evaluating a
       [child] support order, this Court may only reverse the trial court’s
       determination where the order cannot be sustained on any valid
       ground. We will not interfere with the broad discretion afforded
       the trial court absent an abuse of discretion or insufficient
       evidence to sustain the support order. An abuse of discretion is
       not merely an error of judgment; if, in reaching a conclusion, the
       court overrides or misapplies the law, or the judgment exercised
       is shown by the record to be either manifestly unreasonable or
       the product of partiality, prejudice, bias or ill will, discretion has
       been abused.
(Footnote Continued Next Page)


                                           -4-
J-A29045-21


of engaging in profitable employment or that there are no jobs available to

him at a supporting wage. We disagree.

       A parent’s duty to support a child generally ends when the child reaches

the age of majority or graduates high school, whichever comes later.

Somerset County Children & Youth Servs. v. H.B.R., 155 A.3d 627, 629

(Pa. Super. 2017); 23 Pa.C.S. § 4321. However, a parent may be required to

support an adult child who “has a mental or physical condition that prevents

the child from being self-supporting.” Somerset County Children & Youth

Servs., supra (citation omitted).          “To determine if an order of support is

appropriate, the test is whether the child is physically and mentally able to

engage in profitable employment and whether employment is available to that

child at a supporting wage.” Kotzbauer v. Kotzbauer, 937 A.2d 487, 490

(Pa. Super. 2007) (citation omitted).

       Father relies on Style v. Shaub, 955 A.2d 403 (Pa. Super. 2009), in

support of his argument that Mother failed to prove that Randal is physically

or mentally incapable of engaging in profitable employment. There, the trial

court determined that the adult child was not incapable of self-support

because he had been able to hold certain jobs notwithstanding his psychiatric

and medical disabilities. The child’s vocational evaluator through a residential

program for individuals with disabilities testified that he was able to perform


____________________________________________




T.M.W. v. N.J.W., 227 A.3d 940, 944 (Pa. Super. 2020) (cleaned up).

                                           -5-
J-A29045-21


kitchen or custodial work slowly but consistently with some supervision. The

evaluator opined that with continued treatment for his disabilities, the child

could enter the workforce.       The trial court credited this testimony in

determining that the child was not incapable of self-support.       This Court

affirmed, finding that the evidence established that with continued treatment

and in the right type of work environment, the child was capable of supporting

himself. Id. at 410. Moreover, the record established that there were jobs

available to the child that he was able to perform.

      The instant case is distinguishable. In Style, an independent witness

from the adult child’s treatment program testified that with continued

treatment, he would be able to support himself in jobs with minimal

distractions and sufficient supervision. The record supported this opinion, as

the child had successfully held a position as a dishwasher in the past but was

unable to work in a retail position that required more concentration. Here,

the form completed by Randal’s physician stated that based on his learning

disability, Randal was unable to care for himself and could only perform menial

jobs with “100%” supervision.       Unlike the evaluator in Style, Randal’s

physician did not opine that Randal was capable of supporting himself with

proper treatment. In this case, the trial court principally relied upon Randal’s

physician’s opinion in reaching its conclusion that Randal’s learning disability

prevented him from supporting himself independently. Trial Court Opinion,

5/19/21, at 5.


                                     -6-
J-A29045-21


      The form was corroborated by Mother’s testimony, which the trial court

also found credible. Id. at 6. Mother testified that Randal had attempted to

advance into other positions in the cafeteria but was rejected because he could

not read. She said that he would be unable to work any job that required any

amount of reading and would struggle to comprehend verbal instruction as

well. Moreover, even though Randal enjoyed his job and his coworkers, he

worked only three hours per day and earned less than $5,000 in the year

preceding the hearing. Based on this evidence, the trial court did not abuse

its discretion in holding that Randal was unable to engage in profitable

employment as a result of his learning disability.

      Similarly, the trial court did not abuse its discretion in holding that there

was no available employment for Randal at a self-supporting wage.

Kotzbauer, supra. Again, Randal earned less than $5,000 per year in his

job as a dishwasher at the Millcreek High School cafeteria, where he works

three hours per school day during the school year.         He obtained that job

because he was a student in the life skills program at the high school and

began working at the cafeteria when he aged out of the program at 21. He

has held that position for over a decade but due to his learning disability, he

has not been able to advance into any other position in the cafeteria. His

physician opined that his job prospects are “limited to menial, 100%

supervised work.” Further, he is unable to work in any position that would

require reading and he is unable to drive or take the bus by himself to work.


                                      -7-
J-A29045-21


The trial court found credible Mother’s testimony regarding Randal’s inability

to perform day-to-day tasks and her opinion that he would not be hired for

any other position in the community because he is unable to perform those

jobs. Under these circumstances, there is no basis to disturb the trial court’s

exercise of discretion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2021




                                     -8-